1.  Applicant's amendment, filed 10/08/2021, is acknowledged.      

2.  Claims 1, 4-15, 18-22, 26, 29 and 31 are pending.

3.  Claims 1, 4-15, 18 and 31 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26 and 29, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all process of using claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Group I and Groups III and IV as set forth in the Office action mailed on 04/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.  Claims 19-22  stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 26 and 29 are under examination as they read on a process of using an allowable product.

6.  The following new grounds of rejection are necessitated by the rejoinder of the process claims.

7.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  Claims 1, 4-15, 18, 26, 29 and 31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17269456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applicant are directed to the same anti-TIM-3 antibodies, 1701 and 1799 antibodies and humanized versions thereof and treatment same treatment and diagnose. The `456 application claims anticipate the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10.  Claim 26 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The recitation “by using the antibody or antigen-binding fragment thereof according to claim 1” in claim 26 is ambiguous.  The claim fails to set forth any steps involving the process.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  

11. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.  Claim 29 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The scope of the claim encompasses the treatment of each and every disease related to human TIM-3 positive cells in a subject with the claimed anti-TIM-3 antibodies.

The specification does not provide exemplification of animal model to treat each and every each and every disease related to human TIM-3 positive cells in a subject with the claimed anti-TIM-3 antibodies.

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

Example 4 of the specification is directed to in vitro MLR and PBMC activation assay to study the effect of anti-TIM-3 antibody. 

The specification at figures 2A-2C show that effective stimulation of IFNγ  using the antibodies h1701-009 and h1799-005 in the mixed lymphocyte reaction experiments (MLR).  Also,  h1701-009 and h1799-005  increased the percentage of IFNγ positive cell and the expression of IFNγ to different degrees in PBMC activation test.  Figures 4A-4B shows that h1701-009 and h1799-005 increase the seacretion of SEB-induced IL12 and IFNγ.

Given the relatively incomplete understanding in correlating between the anti-TIM-3 antibody and in vivo animal models to clinical treatment each and every disease related to human TIM-3 positive cells involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, the claims are not enabled. See MPEP 2164.08.

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are drawn to the treatment of subjects suffering from each and every disease related to human TIM-3 positive cells using the anti-TIM-3 antibodies. No working empirical data demonstrating that the anti-TIM-3 antibodies comprising the claimed CDRs would be use for the claimed treatments. The specification lacks empirical data on the in vivo efficacy of the anti-TIM-3 antibody having the claimed CDRs on subjects including human. The experiments in the specification never successfully used the anti-TIM-3 antibody having the claimed SEQ ID NOs to treat each and every disease related to human TIM-3 positive cells.

The lack of any working examples is exacerbated because the invention is in a highly unpredictable art-autoimmune/cancer/allergic diseases - and while the level of skill of in the art may be high, the state of the prior art is that it is in fact unknown and untested what are the underlying molecule and physiologic bases of the therapeutic effects of the anti-TIM-3 antibody having the claimed CDRs in the human TIM-3 positive cells related diseases with anti-TIM-3 antibody.

If the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied.

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans. See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.

On the basis of the disclosed correlation of stimulation of proliferation of lymphocytes in MLR reaction alone, applicant concludes that the scope of the anti-TIM-3 antibodies encompassed by the claimed invention can have biological activity to treat each and every TIM-3-positive disease by inhibiting the activity TIM-3 in subject and be provided as pharmaceutical compositions to subjects. The specification fails to show the potential therapeutic benefit of anti-TIM-3 antibodies among patients with TIM-3-postive disease including cancer, aumotimmune and allergic diseases.

It is not clear that the skilled artisan could predict the efficacy of the anti-TIM-3 antibody encompassed by the claimed invention on TIM-3-cell related diseases. The clinical value of such strategies remains to be seen. 

Based on the MLR reaction that the claimed antibodies stimulate proliferation of lymphocytes are useful therapeutically where enhancement of an immune response is beneficial.

However, there is no information regarding the correlation of the MLR results to any real-life diseases. There is no information regarding what subsets of immune responses, immune cell types etc. are targeted by the claimed anti-TIM-3 antibodies with activities in MLRs.  

The ability of an antibody to stimulate lymphocyte proliferation in this assay does not support a specific method for treating each and every disease related to human TIM-3 positive cells.  The ability to stimulate lymphocyte proliferation in the MLR assay is an artificial in vitro system and does not provide for what specific conditions or for which specific diseases the claimed invention would predictably function.  The assertion that the claimed invention could be useful for the treatment of conditions where the enhancement of the immune response would be beneficial (for cancer, autoimmune disease, and 25allergic disease, see page 22, line 23 to page 23, line 13) is not specific since there are many such conditions, and it is not predictable of which conditions the claimed invention may function, if any.

MLR reaction is not predictive of general responses of the immune system because,  in vivo, activation of a lymphocyte is controlled not only by antigen binding but also by interactions with other cells.  All T cells must cooperate with antigen-presenting cells, whereas B cells and cytotoxic T cells depend on helper T lymphocytes.  These interactions either require direct surface-to surface contact or are mediated by cytokines that act only over extremely short distances.  Because of this interdependence, lymphocyte activation occurs commonly and efficiently in the secondary lymphoid organs, where lymphocytes, antigens, and antigen-presenting cells encounter one another at close quarters.  See pages 30-31, 208-209, 246-247 of “Basic and Clinical Immunology,” 1994. See also, “Manual of Clinical Laboratory Immunology,” 6th Edition at pages 1164-1166. 

Kahan clearly states that no in vitro immune assay predicts or correlates with in vivo immunosuppressive efficacy; there is no surrogate immune parameter as a basis of immunosuppressive efficacy and/or for dose extrapolation from in vitro systems to in vivo conditions (Cur. Opin. Immunol. 4:  553-560, 1992; see entire document, particularly page 558, column 2).  Piccotti et al. (Transplantation 67:  1453-1460, 1999) demonstrate that IL-12 enhances alloantigen-specific immune function as determined by MLC (aka. MLR), but this result in vitro does not result in a measurable response in vivo (i.e. failiar) (see page 1459).  Campo et al. (Biological Trace Element Res.  79:  15-22, 2001) demonstrate that while zinc suppresses alloreactivity in MLC, it does not decrease T-cell proliferation in vitro nor produce immunosuppressive effects in vivo.  Therefore, the MLC assay, which is art recognized for determining histocompatibility, does not appear to be predictive of general immune responses in vivo.

Additionally, difficulties arise in quantification when using MLC as a test for T cell function due to variations in stimulator cell antigens that determine the degree of genetic disparity between stimulator and responder cells.  MLC is typically used for determining histocompatibilty in an individual and as a test for immunocompetence of T cells in patients with immunodeficiency disorders.  When running the MLC assay for determining histocompatibility for transplantation, autologous controls combining self with irradiated self are necessary to normalize the response of each cell to stimulators.  Furthermore, there is known inherent variability of individual cellular responses from day to day which requires performing the entire familial MLC at one time in the case of determining histocompatibility for transplantation (page 246 in “Basic and Clinical Immunlogy”).  When performing the MLC assay, each individual lot of a serum source should be screened for growth support capabilities and possible HLA antibodies (see page 1165 in “Manual of Clinical Laboratory Immunology”).  Additionally, the screen should include a control response to a pool of allogeneic cells to measure maximum response and an autologous control to ensure low backgrounds.  

	Therefore, the MLC (a.k.a. MLR) assay is a measure of alloreactivity of one individual to another individual, rather than a general measure of immune function.  This reactivity is governed by the antigenic disparity between the two individuals which are being compared in the assay.  Depending on the individuals being tested, the MLC may indicate stimulation if they are HLA-disparate or the MLC may indicate no stimulation if the individuals are HLA-identical.  The ability of the claimed invention to stimulate proliferation in the MLC assay may not be a general stimulus to lymphocyte proliferation, but rather a reaction to one of the MHC antigens on the responder cell.  The instant specification fails to provide sufficient detail of the assay which was performed and fails to provide any data whatsoever in order for one of ordinary skill in the art to evaluate the conclusion that lymphocyte proliferation was stimulated by the claimed invention.  As pointed out above, there are several controls which the art recognizes as being essential for meaningful results for this assay, including autologous controls, a control to determine maximum response, screening for possible HLA antibodies and growth support capabilities.  Furthermore, there is known inherent variability of individual cellular responses from day to day, which would clearly dictate the need for internal controls.  The specification indicates that AbTIM-3 was used as a control, but it is not clear how this would control for background stimulation or provide for a measure of maximal stimulation.  Lastly, the specification fails to provide any data or evidence of the results of the assay, therefore, one of ordinary skill in the art cannot evaluate the conclusion.  In conclusion, the results of the MLC (a.k.a. MLR) assay cannot be predictive of a method of treating any disease related to human TIM-3 positive cells because the assay is not predictive of immune response in general, and one of ordinary skill in the art would not expect a stimulatory effect in the MLC assay to correlate to a general stimulatory effect on the immune system, absent evidence to the contrary.

Rezazadeh et al (Immunologic Research (2020) 68:269–279) teaches that blockade of PD-1 and TIM-3 fails to restore the function of exhausted CD8+ T cell in early clinical stages of chronic lymphocytic leukemia.  Rezazadeh et al concluded that that pre-treatment of CD8+ T cells with blocking antibodies in CLL patients at early clinical stages had no effects on restoring their functional properties. Further in vitro and in vivo complementary studies are required to more explore the utility of checkpoint inhibitors for CLL patients (abstract).

Monney et al (Nature. 2002;415:536–541) reported that in vivo administration of antibody to Tim-3 enhances the clinical and pathological severity of experimental autoimmune encephalomyelitis (EAE), a Th1-dependent autoimmune disease, and increases the number and activation level of macrophages. Tim-3 may have an important role in the induction of autoimmune diseases by regulating macrophage activation and/or function (abstract).  Monney et al teach that anti-Tim-3 antibody and monitored for the development of EAE. Mice treated with anti-Tim-3 developed a hyperacute and atypical EAE, with increased weight loss, malaise, ataxia and paralysis of the forelimbs, but without hindlimb paralysis and while sometimes retaining tail tone. Although disease onset was normal, progression was accelerated and resulted in signi®cantly more severe clinical disease and increased mortality compared with the control group treated with control rat immunoglobulin-g (IgG) (Table 1). It is possible that activated macrophages induced by anti-Tim-3 antibody treatment are responsible for the hyperacute disease phenotype and enhanced in¯ammation and demyelination. (page 538, 1st col., 2nd ¶).

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.



13.  Claims 1, 4-15, 18 and 31 would be allowable upon resolving the NS-ODP rejection.

14.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 22, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644